Exhibit Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co. December 8, 2009 Nova Measuring Instruments Ltd. Weizmann Science Park Building 22, 2nd Floor Ness-Ziona Israel Ladies and Gentlemen: We have acted as counsel to Nova Measuring Instruments Ltd., a company limited by shares organized under the laws of the State of Israel (the “Company”), in connection with the Registration Statement on Form F-3 (the “Registration Statement”), to be filed by the Company on or about the date hereof with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Act”). The Registration Statement relates to the proposed offer and sale by the Company from time to time, as set forth in the prospectus contained in the Registration Statement (the “Prospectus”) and as shall be set forth in one or more supplements to the Prospectus (each, a “Prospectus Supplement”), of up to an $20,000,000 aggregate amount of any or all of the following securities (the “Securities”): (i) ordinary shares, par value NIS 0.01 per share, of the Company (the “Ordinary Shares”); (ii) debt securities, which may be senior (“Senior Debt Securities”) or subordinated (“Subordinated Debt
